Title: From George Washington to Major General Horatio Gates, 12 April 1779
From: Washington, George
To: Gates, Horatio



Sir.
Head Quarters Middlebrook 12th April 1779.

I have successively received your several letters of the 4th 16th 24th & 28th of March.
General Sullivan arrived the day before yesterday at this place.
Though Major Harnage appears to be peculiarly situated, and to have a claim to the indulgence he requests; I do not think myself at liberty to grant it without the permission of Congress. I have transmitted his letter to them, and I shall be happy to have it in my power, without delay, to send him such an answer as he wishes. I am sir, your most hble servt
Go: Washington
 